UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1316


LOUIS PIERRE DEABREU; RENEE LAVINIA DEABREU,

                Plaintiffs – Appellants,

          v.

NOVASTAR HOME MORTGAGE, INCORPORATED; MICHIGAN FIDELITY
ACCEPTANCE CORPORATION, d/b/a Franklin Mortgage Funding;
WELLS FARGO BANK, d/b/a America's Servicing Company;
TIMOTHY J. SLOAN; JOHN G. STUMPF; FOOTE TITLE INSURANCE
AGENCY, INCORPORATED, a/k/a Foote Title Group; UNITED
STATES   BANK  NATIONAL    ASSOCIATION;   MERS;  ALEX    COOPER
AUCTIONEERS, INCORPORATED; BUONASSISSI, HENNING, & LASH,
PC; LONG AND FOSTER REALTORS; PRUDENTIAL RIDGEWAY REALTY,
INCORPORATED;   EMC   MORTGAGE;     REAL   TIME    RESOLUTIONS,
INCORPORATED; NAVY FEDERAL CREDIT UNION; CUTLER DAWSON,
President/CEO   Navy    Federal    Credit   Union;    SILVERMAN
THEOLOGOU LLP; NORTH STAR CAPITAL ACQUISITION LLC; THE HOME
DEPOT USA, INCORPORATED; US DEPARTMENT OF EDUCATION, c/o
Sallie Mae, Inc.; PIONEER CREDIT RECOVERY, INCORPORATED; TD
BANK, N.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-03692-DKC)


Submitted:   July 17, 2013                  Decided:   July 31, 2013


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Louis Pierre Deabreu, Renee Lavinia Deabreu, Appellants Pro Se.
Douglas Brooks Riley, TREANOR, POPE & HUGHES, PA, Towson,
Maryland; Vijay Kumar Mago, LECLAIR RYAN, PC, Richmond,
Virginia; Jennifer L. Sarvadi, LECLAIR RYAN, PC, Alexandria,
Virginia; Timothy Guy Casey, LAW OFFICE OF TIMOTHY G. CASEY, PA,
Rockville, Maryland; Chad King, John Sears Simcox, SIMCOX &
BARCLAY, Annapolis, Maryland; Bizhan Beiramee, MCGINNIS WUTSCHER
BEIRAMEE, LLP, Bethesda, Maryland; Amy Sanborn Owen, Kristin
Anne Zech, COCHRAN & OWEN, LLC, Vienna, Virginia; Leonard Henry
Pazulski, LAW OFFICES OF LEONARD H. PAZULSKI, Ellicott City,
Maryland; Birgit Dachtera Stuart, THE LAW OFFICES OF RONALD S.
CANTER, LLC, Rockville, Maryland; Laurie Beth Goon, Scott H.
Marder, DUANE MORRIS, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Louis Pierre Deabreu and Renee Lavinia Deabreu appeal

the district court orders dismissing their civil action for lack

of subject matter jurisdiction and denying their post-judgment

motions.      We affirm in part and dismiss in part.

              As an initial matter, Defendant TD Bank, N.A. argues

that   the    notice     of     appeal    was       untimely     as       to    the    court’s

dismissal order because the United States and its agencies and

officers are not parties to the action.                       “[T]he timely filing of

a   notice     of   appeal      in    a   civil        case     is    a    jurisdictional

requirement.”          Bowles    v.    Russell,       551     U.S.    205,      214    (2007).

Generally, parties to a civil action are accorded thirty days

after the entry of final judgment to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                         However, parties to a

civil action in which the United States or its officer or agency

is a party are accorded sixty days from the entry of judgment to

note   an    appeal,    absent       extension       or   reopening        of    the   appeal

period.      See Fed. R. App. P. 4(a)(1)(B).

              The   timely    filing      of       certain    post-judgment           motions,

including motions “to alter or amend the judgment under Rule 59”

or “for relief under Rule 60 if the motion is filed no later

than 28 days after the judgment is entered,” will delay the

                                               3
start   of    the    appeal    period   until    “the    entry      of   the   order

disposing of the last such remaining motion.”                  See Fed. R. App.

P. 4(a)(4)(A).        Because the Deabreus filed a timely motion for

reconsideration of the court’s June 4, 2012 dismissal order, the

time to appeal the underlying dismissal did not begin to run

until the court’s February 5, 2013 order disposing of the motion

to reconsider.        Their subsequent motion to reopen under Fed. R.

Civ. P. 60(b), which sought relief from the underlying judgment,

was   not    filed   within    twenty-eight     days    of   that    judgment,    as

required under Rule 4(a)(4) to delay the start of the appeal

period.      The Deabreus filed their notice of appeal on March 8,

2013, thirty-one days after the court denied their motion to

reconsider.      Thus, their appeal is timely as to the June 4 and

February 5 orders only if the sixty-day appeal period under Rule

4(a)(1)(B) applies.

             “A ‘party’ to litigation is ‘[o]ne by or against whom

a lawsuit is brought.’”         Eisenstein v. City of New York, NY, 556

U.S. 928, 933 (2009) (quoting Black’s Law Dictionary 1154 (8th

ed. 2004)).      “A person or entity can be named in the caption of

a complaint without necessarily becoming a party to the action.”

Id. at 935.      Although the United States Department of Education

was named as a party to the Deabreus’ complaint, it was never

properly served, see Fed. R. Civ. P. 4(i), never entered an

appearance,     and    never     participated     in     the     district      court

                                        4
proceedings.        Moreover,      the    complaint        did    not    contain   any

factual allegations against the Department of Education or any

other government party.            We conclude, under the narrow facts

presented   here,    that    the    Department        of   Education      was   not   a

“party” for the purposes of Rule 4(a)(1)(B).                         Therefore, the

Deabreu’s notice of appeal was untimely as to the June 4, 2012

order dismissing the complaint and the February 5, 2013 order

denying the Deabreus’ motion for reconsideration.                        Accordingly,

we dismiss the appeal in part, insofar as it challenges these

orders.

            The Deabreus’ appeal is timely, however, as to the

order denying their motion to reopen.                We review the denial of a

Rule 60(b) motion for abuse of discretion.                       MLC Auto., LLC v.

Town of S. Pines, 532 F.3d 269, 277 (4th Cir. 2008).                      Our review

is limited to the propriety of Rule 60(b) relief and does not

extend to the underlying judgment.             Id.     A movant seeking relief

from a judgment under Rule 60(b) must make a threshold showing

of   “timeliness,     a     meritorious       defense,       a    lack    of    unfair

prejudice to the opposing party, and exceptional circumstances.”

Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48

(4th Cir. 1993) (internal quotation marks omitted).                      Once such a

showing     is   made,       the     movant       also        must       demonstrate:

“(1) excusable       neglect;       (2)       newly        discovered       evidence;

(3) fraud; (4) the judgment is void; (5) the judgment has been

                                          5
satisfied,      released,    or    discharged;      or   (6)   any     other    reason

justifying relief.”         Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94

(4th Cir. 1997).       We have reviewed the record and conclude the

Deabreus    failed    to    make    the    requisite       showing.      Thus,       the

district   court     did    not    abuse   its     discretion     in   denying       the

motion, and we affirm the court’s denial of Rule 60(b) relief.

            The    Deabreus       also    assert    that    the   district       court

failed to review their pleadings with the deference accorded pro

se filings.       While pro se pleadings must be construed liberally,

Erickson   v.     Pardus,   551    U.S.    89,     94   (2007),   courts       are   not

required “to conjure up questions never squarely presented to

them.”     Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).       We conclude that the district court appropriately

considered the Deabreus’ lengthy pleadings and accorded them an

appropriate level of deference.

            Accordingly, we dismiss the appeal in part and affirm

the district court’s judgment in part.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                           6